 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDHoward Johnson CompanyandMinneapolis LocalJointExecutiveBoard of Hotel,RestaurantEmployees and Bartenders Union,Locals152, 458and 665,AFL-CIO,Petitioner.Case=, 18-RC-10410November 20, 1975DECISION AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERSFANNING AND JENKINSPursuant to authority granted it under Section 3(b)of the National Labor Relations Act, as amended, athree-member panel has considered determinativechallenges in an election held on May 16, 1975,1 andthe Regional Director's Report recommending dispo-sitionof the same. The Board has reviewed therecord in the light of exceptions and supporting briefand hereby adopts the Regional Director's findingsand recommendations.DIRECTIONIt ishereby directed that, as part of his investiga-tion to ascertain the representative for the purposesof collective bargaining with the Employer, theRegional Director for Region 18 shall, pursuant tothe Board'sRulesand Regulations, within 10 daysfrom the date of this Direction, open and count theballots cast by Rozelma Graves, Dorothy Benham,and Jon Pope and thereafter cause to be served onthe parties a revised tally of ballots, including thereinthe count of said ballots. Thereafter, the RegionalDirector shall proceed in accordance with theBoard's Rules and Regulations.CHAIRMAN MURPHY,dissenting:I respectfully dissent from my colleagues' adoptionof the Regional Director's recommendation to countthe ballot of Jon Pope, whose ballot was challengedbecause he appeared to vote approximately 5minutesafter the closing of the polls.With respect to Pope's voting late, the RegionalDirector's investigation turned up the following facts.There were two voting periods set up for the May 16iThe election was conducted pursuant to a stipulationfor certificationupon consent electionThe tally was 8 for and10 against the Petitioner.There were three challenged ballots, a sufficientnumber to affectthe resultsof the election.As no exceptionswere filed thereto,the Regional Director'srecommendations overruling the challenges to RozehnaGraves andDorothy Benham areadoptedpro forma.The ballot ofJon Pope waschallengedby thePetitioneron the groundthat he was a casualemployeeand by theBoard agent because he appearedto vote afterthe polls hadclosedThe Regional Director rejectedboth groundsfor the challenge inoverrulingitThe Employerexcepts onlyto theRegional Director'sfindingthat the challenge be overruled because Pope appearedto vote after thepolls closed.In the absence of exceptions,the Regional Director's findingthat Pope was not a casual employee isadoptedpro forma.221 NLRB No. 110election-the first between 10 and 11 a.m., and thesecond between 5 and 6 p.m. Pope, who wasemployed part time while attending school, admit-tedly knew of the scheduled voting'times.However,he stated that, he could not attend the first sessionbecause he was in school, and that after school hebecame preoccupied with his theatre group and didnot think of the election until 5:45 p.m. At that time,he called the restaurant to request a ride. By the timehis ride arrived to pick him up from school anddelivered him to the restaurant, it was already 6 p.m.The Regional Director further found that it wasapproximately 6:05 before Pope actually appeared inthe voting area to vote. By that time, the Board agenthad already closed the polls and the parties werepreparing for the counting of the ballots, althoughthe ballot box had not yet been opened. The Boardagent attempted to get the parties to agree to permitPope to vote after the official closing of the polls, butthe Union objected and the Employer suggested thathe vote under challenge. Consequently, the Boardagent permitted Pope to vote a challenged ballot.After setting forth the Board's standards fordetermining eligibility of late voters to vote,2 theRegional Director reasoned that "while it is clearthat Pope was late due to his own negligence and thatample time was allowed for all voters to cast theirballots, the important considerations herein are thatPope arrived only a few minutes late, the ballot boxhad not been opened, and, without question, hisballot could significantly affect the results of theelection." I disagree with the Regional Director'sapplication of these standards to the facts here.Although recognizing that the Board's first criteri-on in making a determination on a late voter'schallenged ballot is the reason the employee has forappearing late for the polls, and specifically notingthat Pope was late due to his own negligence, theRegional Director nonetheless considered this factortobe outweighed by the presence of the otherconsiderations described above. However, it appearsfrom a review of the Board's cases inthis area that inthose cases in which the Board has ruled a late votereligible, the late voter had some valid and reasonableexcuse for being late.32 Including:(I)The reason the employee was late;(2) how late theemployee was; (3) how long the voting penod was;and (4)whether theballot box was opened and the tally commenced at the arrival of theemployee.3 See,e.g.,HanfordSentinel,Inc.d/b/a HanfordSentinel,163 NLRB1004 (1967) (where two employees sought to votejustprior to theopening ofthe brief 15-minute polling penod, wereturned away by theBoard agent asbeing too early,went on to a nearby darkroom to develop some film as partof their regular work duties,then returned to vote at which timethey weretold by theBoard agentthat theywere too late);WestchesterPlastics ofOhio,Inc, 165 NLRB 219 (1967), enfd401 F 2d 903 (C.A 6, 1968) (where aregular part-time employeeappeared1minute late at the polls because inhis full-time job as a city fireman, he had to get permission and a HOWARD JOHNSON CO.543I think that is the way it should be and that thisfactor shouldbea sine qua nontocounting a latevoter's ballot. For under the standards applied by theRegional Director here, every employee who appearsto vote before the ballot box is opened would beentitled to have his vote counted if it subsequentlywere found to be determinative 4 In addition to beingadministratively difficult to apply, such a rule wouldeffectively extend the voting period to the chancemoment when the ballot box is opened. That in turnwould predictably generate incentives for the partiesto attempt to delay the Board agent's opening of theballot box and generally create a circus atmosphereat this critical time in the election process. Besides,absent circumstances showing that the voter hadgood reason to be late or that the voting period wastoo short, I believe that strict adherence should begiven to thetime limitset for the voting to take place.For all the above reasons, I would not count thechallenged ballot of late voters where they have noreasonable excusefor theirtardiness,and since it isclear that Pope had no reasonable excuse for beinglatehere,Imust dissent from my colleagues'adoption of the Regional Director's recommendationto count Pope's ballot.replacementbefore he could leave to vote, the voting period was only 15minutes, andthe individual needed transportation to the polls)Inversely,the Board has consistently ruled late voters ineligible wherethey had no reasonable excuse for appearing late. See,e.g,BancroftManufacturing Company, Inc., et al,210 NLRB 1007 (1974);GroendykeTransport, Inc and Ann Myers Bell d/b/a Bell Transport Company,204NLRB 96 (1973),Dornback Furnace & Foundry Company,115 NLRB 350(1956).41also agreewith the Employer that the determination of the validity ofthe ballot shouldnot be affectedby the closeness of the vote or whether thechallenged ballotcould have beendeterminative.Either the circumstancesare suchthat the ballot should be counted, or they are not. Either way, thedeterminationshould be made on themerits, not on considerations such asthe closenessof the vote or whether the ballot would bedeterminative, bothof whichI deem to be irrelevant to this issue Hence, to the extent that priorBoard decisions in this areamay have turnedon those considerations, Iwould not follow them.